C$ unless otherwise stated For Immediate Release November 5, 2009 Manulife Financial Corporation Reports Third Quarter Results · Charges due to lower corporate bond yields and changes in actuarial assumptions offset strong operational results and gains due to equity market increases, resulting in a modest net loss for the quarter · Margins improved through increased pricing, adjustments to sales compensation and more favourable reinsurance terms · Strong sales growth across most products other than variable annuities generated a more balanced business mix · Equity risk profile improved through hedging, pricing, product and asset mix changes · Excellent credit experience given challenging markets – asset quality remains a competitive strength · Two attractive acquisitions – AIC mutual funds and Pottruff & Smith travel insurance · Equity markets, interest rates and credit will continue to impact the Company’s balance sheet and earnings · Focused on building to fortress capital levels over time – expect benefits from merging U.S. operating subsidiaries at the end of 2009 TORONTO – Manulife Financial
